FILED
                              NOT FOR PUBLICATION                           JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MUHAMAD UREF NOOR,                               No. 07-71968

               Petitioner,                        Agency No. A079-643-141

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Muhamad Uref Noor, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order affirming an immigration judge’s

decision denying his application for withholding of removal. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s denial of

the application for withholding of removal, Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006), and we deny the petition for review.

       Substantial evidence supports the agency’s conclusion that the two

encounters Noor suffered in 1994 with the Islamic Defender’s Front did not rise to

the level of past persecution on account of one of the protected grounds. See Faruk

v. Ashcroft, 378 F.3d 940, 944 (9th Cir. 2004) (evidence of harassment and attacks

on interracial and interreligious couple insufficient to show past persecution).

Substantial evidence also supports the agency’s conclusion that Noor failed to

show it is more likely than not that he would be persecuted if returned to

Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir. 2009)

(withholding requires objectively reasonable fear that persecution upon return is

more likely than not). Accordingly, Norr’s withholding of removal claim fails.

       Noor’s contention that the agency did not adequately consider the evidence

is belied by the record.

       PETITION FOR REVIEW DENIED.




AR/Research                               2                                    07-71968